Exhibit 10.28

February 15, 2007

Mr. Brian M. Martin

160 Rio Robles

San Jose, CA 95134

Dear Brian:

I am pleased to offer you the opportunity and challenge to join the KLA-Tencor
team. As Senior Vice President, General Counsel and Corporate Secretary, you
will work under my direction. The details of your employment offer are as
follows:

SALARY: $12,500.00 bi-weekly, equivalent to $325,000.00 annually.

RESTRICTED STOCK UNITS: It will be recommended at the next meeting of the
Compensation Committee of the Board of Directors, pursuant to the Company Stock
Option Plan, that you be granted 28,000 restricted stock units (RSUs) of
KLA-Tencor stock per the company’s normal vesting schedule (yesterday the
Compensation Committee indicated it’s approval of the size of this award, but
the award will not be granted until the next regular meeting of the Committee
after your start date, which is scheduled for May 8, 2007).

SIGN-ON BONUS: You will receive a one-time sign-on bonus of $100,000.00 to be
paid within two weeks of your first day of employment.

MANAGER’S INCENTIVE BONUS: You will be eligible to receive up to 50% of your
annual salary, paid on an annual basis, as an incentive bonus based on
performance to plans established at the beginning of each fiscal year. You will
also be eligible to participate in the Outstanding Corporate bonus plan with an
annual payout of up to 50% of your base salary. You must be an employee on the
date of payout to be eligible to receive bonus payout(s).

FOCAL POINT REVIEW PROGRAM: Employee performance is measured and evaluated based
on KLA-Tencor’s fiscal year on a prorated basis with an effective date in
September.

EXECUTIVE SEVERANCE PLAN: Subject to Compensation Committee approval (which was
received yesterday), You will participate in the Company’s Executive Severance
Plan with the same level of coverage as the Company’s Chief Operating Officer
(as described in the Company’s recently filed Form 10-K for the fiscal year
ended June 30, 2006). The current COO-level coverage is summarized as follows:

(a) Upon a termination of employment without cause (as defined in the plan) or a
resignation for good reason (as defined in the plan) before the occurrence of a
change of control (as defined in the plan), (i) you would receive severance pay
equal to your salary, payable for 24 months, (ii) you would receive your current
year annual incentive on a pro-rated basis, (iii) your equity awards would
vested on a pro-rated basis through the end of the month of termination, and
(iv) you would get one year post termination to exercise any options (but not
beyond the end of their term).



--------------------------------------------------------------------------------

(b) Upon a termination of employment without cause (as defined in the plan) or a
resignation for good reason (as defined in the plan) within two years after a
change of control (as defined in the plan), (i) you would receive severance pay
equal to your salary plus annual target bonus plus an additional $2,000/month,
payable for 24 months, (ii) you would receive your current year incentive on a
pro-rated basis, (iii) your equity awards would accelerate and be fully vested,
(iv) you would get one-year post termination to exercise any options (but not
beyond the end of their term), and (v) you would get reimbursed for any golden
parachute excise taxes on a grossed-up basis.

The Immigration Law, effective November 6, 1986, requires that all employers
verify each individual’s eligibility to work in the United States, including
U.S. citizens. Your employment offer is contingent upon your providing
satisfactory proof of identity and authorization to work in the United States.
Please bring the appropriate regional documentation on your first day of work.

Brian, I am convinced that you will be an extremely valuable asset to KLA-Tencor
and hope you will find many opportunities to grow both professionally and
personally.

This offer is contingent upon completion of a satisfactory background and
reference check, and it will expire on February 19, 2007. In addition, please be
advised that during your employment, you may be subject to additional background
checks as required by certain customers of KLA-Tencor and/or as required by any
new information or circumstances discovered by KLA-Tencor during your
employment. To indicate acceptance of this employment offer, please sign both
copies of this letter, keep one for your records, and return one in the enclosed
self-addressed envelope (or as otherwise arranged).

You should be aware that your employment with KLA-Tencor is at will, except as
otherwise provided in this letter. Therefore, you are free to resign at any
time, for any reason or for no reason, and KLA-Tencor is free to conclude its
employment relationship with you at any time, with or without cause, and with or
without notice, provided that the Company must satisfy any applicable
obligations with respect to your coverage in the Company’s Executive Severance
Plan following a termination of your employment by the Company without “cause”
(as defined in such plan) or a resignation by you for “good reason” (as defined
in such plan).

In order to expeditiously deal with any disputes relating to or arising out of
our employment relationship, you and KLA-Tencor agree that any such disputes
including but not limited to claims of harassment, discrimination, breach of
contract, and wrongful termination, shall be fully and finally resolved by
binding arbitration conducted by the American Arbitration Association in Santa
Clara, California, pursuant to the Arbitration Rules set forth in California
Code of Civil Procedure Section 1280, et seq., including Section 1283.05 (the
‘Rules’) and pursuant to the Federal Arbitration act. KLA-Tencor will pay the
costs as provided in the American Arbitration Association’s National Rules for
the Resolution of Employment Disputes.

If you have any questions concerning this offer of employment, please feel free
to contact me. We look forward to you joining KLA-Tencor.

 

Sincerely, Rick Wallace Chief Executive Officer KLA-Tencor Corporation



--------------------------------------------------------------------------------

Acceptance & Acknowledgment:

I agree to and accept employment with KLA-Tencor Corporation on the terms and
conditions set forth in this letter.

 

Accepted by:      Date:      Start Date:

 

    

 

    

 

Enclosures